Opinion by
Judge Coeer:
The statute of limitations in this state must govern the decision of this case. More than six years elapsed after the date of the last credit on the note before this suit was commenced, and the obligor had been dead more than five years, so that the only question in the case is whether the instrument sued upon is to be treated, for the purpose of applying the statute of limitations, as a bill of exchange.
The note was made in Ohio, and its legal effect must be determined by the law of that state. The statute provides that notes “made payable to any person or order, or to any person or bearer, or to any person or assigns, shall be negotiable by endorsement thereon”, and that nothing therein contained “shall be cons.trued to make negotiable any such bond, note or bill of exchange drawn payable to any person alone, and not drawn payable to order, bearer or assigns.”
The note sued on is payable to the order of Frederick Ehrman, which is the same as if it had been payable to him “or order”, and is therefore within the statute.
Our statute makes it necessary, in order to place a promissory note on the footing of a foreign bill, that'the note shall be payable at and discounted by an incorporated bank. But the Ohio statute does not require either, and makes the note negotiable without endorsement, the only thing necessary to that end being that it shall be payable to order, to bearer or to assigns.
Judgment affirmed.